UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6593



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GEORGE GLYMPH, d/b/a Specifications and Stan-
dards, Inc.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge.
(CR-94-776, CA-96-3790-3-19)


Submitted:   July 8, 1997                 Decided:   January 22, 1998


Before MURNAGHAN, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Glymph, Appellant Pro Se. Eric William Ruschky, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and find no reversible error.   Appel-

lant is foreclosed from raising his sufficiency of evidence claim

because he litigated it on direct appeal and did not assert an
intervening change in law that warrants reconsideration. See Davis
v. United States, 417 U.S. 333, 342 (1974); Boeckenhaupt v. United

States, 537 F.2d 1182, 1183 (4th Cir. 1976). Further, because

Appellant failed to challenge the form of his indictment in his

direct appeal, he may not assert it in this collateral proceeding.

See Stone v. Powell, 428 U.S. 465, 477 n.10 (1976). Accordingly, we
deny a certificate of appealability and dismiss the appeal. United

States v. Glymph, Nos. CR-94-776; CA-96-3790-3-19 (D.S.C. Apr. 16,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                         DISMISSED




                                2